         Case 2:10-cr-00206-DCN Document 46 Filed 05/14/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                                  Case No. 2:10-cr-00206-DCN
                        Plaintiff,
                                                 MEMORANDUM DECISION AND
         v.                                      ORDER

  DANIEL BISHER,

                        Defendant.


                                     I. INTRODUCTION

       Pending before the Court is Defendant’s Motion for Recommendation to BOP. Dkt.

44. Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the Motions without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B).

                                     II. BACKGROUND

       On March 21, 2011, Mr. Bisher was sentenced to 168 months on Count 1, 120

months on Counts 2 and 3, with all counts to run concurrent with each other. On August

13, 2015, after a Stipulation for Reduction of Sentence Pursuant to 18 U.S.C. § 3582(C)(2)

was filed, the Court granted Mr. Bisher a sentence reduction to 151 months. Mr. Bisher is



MEMORANDUM DECISION AND ORDER - 1
           Case 2:10-cr-00206-DCN Document 46 Filed 05/14/20 Page 2 of 3




in the final year of his sentence and will be released to a one-year community supervision

at the Spokane Residential Reentry Center (“Spokane RRC). However, before he is

released to Spokane RRC, the Bureau of Prisons (“BOP”) require that an inmate go through

a 14-day BOP quarantine process.1 Mr. Bisher is asking the Court to recommend to BOP

that he be allowed to do the 14-day quarantine at home with his mother before going to

Spokane RRC.

                                      III. DISCUSSION

         The Government argues that this Court lacks both the legal authority and

jurisdiction to recommend or order the Bureau of Prisons to release the Defendant. The

Court tends to agree with the Government’s conclusion. 18 U.S.C. § 3621(b)(5) states:

         ….The Bureau may at any time, having regard for the same matters, direct
         the transfer of a prisoner from one penal or correctional facility to another.
         The Bureau shall make available appropriate substance abuse treatment for
         each prisoner the Bureau determines has a treatable condition of substance
         addiction or abuse. Any order, recommendation, or request by a sentencing
         court that a convicted person serve a term of imprisonment in a community
         corrections facility shall have no binding effect on the authority of the Bureau
         under this section to determine or change the place of imprisonment of that
         person. Notwithstanding any other provision of law, a designation of a
         place of imprisonment under this subsection is not reviewable by any
         court.

         While the Court recognizes and even sympathizes with the Defendant for filing this

motion, once a sentence has been imposed, the Court is without jurisdiction or authority to

dictate to the Bureau of Prisons how and where a Defendant shall serve his sentence.




1
    This quarantine process was instituted because of the current Covid-19 pandemic.


MEMORANDUM DECISION AND ORDER - 2
       Case 2:10-cr-00206-DCN Document 46 Filed 05/14/20 Page 3 of 3




                                 IV. ORDER

     NOW THEREFORE, IT IS HEREBY ORDERED that Defendant’s Motion for

Recommendation to BOP (Dkt. 44) is DENIED.


                                         DATED: May 14, 2020


                                         _________________________
                                         David C. Nye
                                         Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
